Citation Nr: 1636964	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  07-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an eye disorder (other than pterygium/pinguecula, cataracts, or diabetic retinopathy), originally claimed as glaucoma, to include as due to in-service herbicide exposure or as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1958 to July 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for glaucoma.  A claim for service connection for glaucoma was received in March 2006.  

In November 2008, August 2010, and June 2012, the Board, in pertinent part, remanded the issue of service connection for an eye disorder for additional development.  In July 2013, the Board denied service connection for an eye disorder, other than pterygium/pinguecula, cataracts, or diabetic retinopathy.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2015 Memorandum Decision, the Court vacated the Board's decision and remanded the claim.  In June 2015, the Board remanded the issue on appeal for additional development.  In March 2016, the Board obtained a Veterans Health Administration (VHA) medical opinion with respect to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for an Eye Disorder

In November 2015 and May 2016, the Veteran submitted two written statements from his private ophthalmologist, Dr. D.J., which have not been considered by the AOJ in the first instance.  In May 2016, the Veteran specifically requested AOJ consideration of this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).  Hence, the Board must remand this matter for AOJ consideration of this evidence and for issuance of a supplemental statement of the case reflecting such consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should readjudicate the issue of service connection for an eye disorder (other than pterygium/pinguecula, cataracts, or diabetic retinopathy) in light of all pertinent evidence (to particularly include evidence submitted after the most recent October 2015 supplemental statement of the case).  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




